— In a matrimonial action in which plaintiff was awarded a judgment of divorce, she appeals from so much of that judgment of the Supreme Court, Nassau County, entered July 10, 1975, as dismissed her third cause of action, which sought to impress a trust upon the marital home. Judgment affirmed insofar as appealed from, without costs. The rule has long been settled that in order to establish a constructive trust there must be a confidential relationship wherein one party relies, to his detriment, upon a promise of another, which promise is subsequently breached, resulting in unjust enrichment to the latter (Foreman v Foreman, 251 NY 237; Sinclair v Purdy, 235 NY 245). This record does not establish the element of unjust enrichment. The bare relationship of husband and wife is inadequate to support the impression of a constructive trust on property. Hopkins, Acting P. J., Martuscello, Cohalan, Brennan and Munder, JJ., concur.